Citation Nr: 0402392	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-08 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case has been certified to the Board from the 
Oakland, California, RO.  


FINDING OF FACT

The veteran is not rated as permanently and totally disabled 
due to service-connected disability(ies).


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 
3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021, 
21.3030, 21.3040, 21.3041 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  

The Board first notes that this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

At the outset, the appellant presents herself as the daughter 
of the veteran.  The claims file does not contain sufficient 
information to show that she is in fact the veteran's 
daughter.  However, assuming without conceding, that this is 
the case, her claim must be denied for the reasons set forth 
below.  

The appellant essentially contends that the veteran has been 
permanently and totally disabled for 30 years.  In addition, 
she maintains that Chapter 35 benefits do in certain cases 
apply to persons over 26 years old.  She also asserts that 
her period of eligibility should be extended by the time she 
spent on active duty, although she does not submit evidence 
of how long she was on active duty.  

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

Generally, a program of education or special restorative 
training may not be afforded prior to the eligible person's 
18th birthday or the completion of secondary schooling, 
whichever is earlier.  In pertinent part, no person is 
eligible for educational assistance who reached his 26th 
birthday on or before the effective date of a finding of 
permanent total service-connected disability.  No person is 
eligible for educational assistance beyond his or her 31st 
birthday, except as provided under 38 C.F.R. § 21.3041(e)(2).  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (c), (d).

The basic beginning date of an eligible child's period of 
eligibility is his/her 18th birthday or successful completion 
of secondary schooling, whichever occurs first.  In certain 
circumstance, an eligible child may commence their period of 
eligibility prior to the 18th birthday.  The basic ending 
date (delimiting date) is the eligible person's 26th 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), 
(b), (c).

The basic ending date may be modified if certain 
circumstances occur between the eligible person's 18th and 
26th birthdays: (1) Effective date of permanent total rating 
of veteran-parent or the date of notification to him or her 
of such rating, whichever is the more advantageous to the 
eligible person; (2) Death of veteran-parent; (3) Date of 
first unconditional discharge or release from "duty with the 
Armed Forces'' served as an eligible person if he or she 
served after age 18 and before age 26; (4) enactment of Pub. 
L. 88-361 on July 7, 1964, providing eligibility based on 
permanent total disability; that is, July 6, 1969; (5) 
enactment of Pub. L. 89-349 on November 8, 1965, providing 
eligibility based on peacetime service after the Spanish- 
American War and prior to September 16, 1940; or during World 
War I or World War II solely by reason of the provisions of 
38 U.S.C. 1101; that is, November 7, 1970; (6) enactment of 
Pub. L. 89-613 on September 30, 1966, providing eligibility 
based on service with the Philippine Commonwealth Army or as 
a Philippine Scout as defined in Sec. 3.8 (b), (c), or (d) of 
this chapter; that is, September 29, 1971. See Sec. 3.807 of 
this chapter; (7) effective date of Pub. L. 90-77, section 
307, October 1, 1967, providing eligibility for persons 
solely by virtue of that section who were over age 23 and 
below age 26 on that date; that is September 30, 1972; (8) 
enactment of Pub. L. 92-540 (86 Stat. 1074) on October 24, 
1972, providing for a course of apprentice or other on-the- 
job training approved under the provisions of Sec. 21.4261 or 
21.4262; that is, October 24, 1982 or until age 31, whichever 
is earlier; (9) the child may lose eligibility through 
ceasing to be the veteran's stepchild either because the 
veteran and the child's natural or adoptive parent divorce or 
because the veteran and the child's natural or adoptive 
parent separate and the child is no longer a member of the 
veteran's household.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d).

In some cases, the basic ending date may be extended.  An 
eligible person may be afforded Chapter 35 benefits beyond 
his delimiting date, if (1) he is in pursuit of a program of 
education and he suspends pursuit of such program of 
education prior to his delimiting date and the suspension was 
due to conditions beyond his control, see 38 C.F.R. § 
21.3043, but not beyond age 31; or (2) period of eligibility 
ends when an eligible person is enrolled in an educational 
institution regularly operated on the quarter or semester 
system and such period ends during a quarter or semester, 
such period shall be extended to the end of the quarter or 
semester, or for courses at educational institutions operated 
on other than a quarter or semester system, if the period 
ends after a major portion of the course is completed, such 
period shall be extended to the end of the course, or until 
12 weeks have expired, whichever first occurs; extension may 
be authorized beyond age 31, but may not exceed maximum 
entitlement and no extension of the period of eligibility 
will be made where training is pursued in a training 
establishment as defined in 38 C.F.R. § 21.4200(c); or (3) 
child is enrolled and eligibility ceases because the veteran 
is no longer rated permanently and totally disabled; or (4) 
child is enrolled and eligibility ceases because the member 
of the Armed Forces upon whose service eligibility is based 
is no longer listed by the Secretary concerned in any of the 
categories specified in 38 C.F.R. § 21.3021(a)(1)(iv).  38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(e).

The appellant, by her own admission, was born in March 1972.  
The appellant applied for Chapter 35 benefits in March 2002.  
The application was received on her 30th birthday.  

Before a determination may be made as to whether the 
veteran's delimiting date may be modified or extended due to 
her purported period of active duty or for any other reason, 
it must first be determined if the appellant has basic 
eligibility for Chapter 35 benefits.  

In an April 2001 rating decision, the veteran was granted 
service connection for post-traumatic stress disorder (PTSD) 
and was rated as 50 percent disabled effective February 2000.  
Thereafter, he filed a claim for a total disability rating 
based on individual unemployability (TDIU).  In a November 
2001 rating decision, the 50 percent rating for PTSD was 
increased to 70 percent effective May 2001.  In addition, 
TDIU benefits were granted effective May 2001.  The rating 
decision noted that the veteran was scheduled for a future 
examination.  He was not assigned a total and permanent 
rating.  The veteran has not filed a claim to be rated as 
totally and permanently disabled.  The appellant is not the 
proper party to make such a claim.  She does not have 
standing to raise an issue that rests with the veteran.  See 
Swan v. Derwinski, 1 Vet. App. 20 (1990); Redding v. West. 13 
Vet. App. 512 (2000).

The veteran is not deceased.  Therefore, the record must 
establish that the veteran has been determined to have a 
service-connected disability, rated as 100 percent disabling, 
and determined to be permanent in nature.  That is not the 
case here.  The appellant may believe that he has a total and 
permanent disability.  However, while the record establishes 
that he has a TDIU rating due to his PTSD, a 100 percent 
rating for PTSD has not been found to be permanent in nature.  
Even if the veteran were to be so rated in the future, 
pertinent VA law and regulations provide that no person is 
eligible for educational assistance who reached his/her 26th 
birthday on or before the effective date of a finding of 
permanent total service-connected disability.  38 U.S.C.A. § 
3512; 38 C.F.R. § 21.3040(c).  Since the appellant's 
application for Chapter 35 benefits was received on her 30th 
birthday, there is no provision under which she could 
establish basic eligibility for Chapter 35 benefits at this 
time or in the future.  

In sum, the appellant does not have basic eligibility for 
Chapter 35 benefits because the veteran is not rated 
permanent and total.  Thus, basic eligibility is not 
established and the Board need not consider whether a 
modification or extension of a delimiting date is warranted.  

Here the law and not the evidence is dispositive of the issue 
before the Board, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis.  Accordingly, the appellant's appeal is 
denied.


ORDER

The appellant does not have basic eligibility for Chapter 35 
DEA benefits.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



